       Case 2:19-cv-00193-HSO-MTP Document 94 Filed 10/26/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


PENNYMAC LOAN SERVICES, LLC                                                                        PLAINTIFF

V.                                                          CIVIL ACTION NO. 2:19-cv-193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION,
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON,
KIRK GIBBS, and ALARIC SCOTT                                                                  DEFENDANTS


                                                    ORDER

        This cause comes before the Court sua sponte on the issue of consolidating this case with

the case styled Ronnie Louis Marvel Kahapea v. Pennymac Loan Services, LLC, et al., Case No.

2:20-cv-151-KS-MTP, which was transferred to this Court on August 13, 2020. 1 Pursuant to

Federal Rule of Civil Procedure 42(a)(2), the Court finds these cases involve common questions

of law and fact and proposes to consolidate them under this case style in accordance with Local

Uniform Rule 42.

        Therefore, it is hereby ORDERED that any party who objects to this consolidation must

file a Notice of Objection to Consolidation with the Court on or before November 18, 2020,

stating the grounds and legal authority for such objection. Should the Court hear no objections,

the Court will enter a separate Order consolidating to two actions in the days following the

above-stated deadline.

        SO ORDERED AND ADJUDGED this 26th day of October 2020.

                                                              /s/ Keith Starrett ________________
                                                              KEITH STARRETT
                                                              UNITED STATES DISTRICT JUDGE

1
 “A motion to consolidate is not required; the court may invoke Rule 42(a) sua sponte.” Miller v. U.S. Postal Svc.,
729 F.2d 1033, 1036 (5th Cir. 1984) (quoting Gentry v. Smith, 487 F.2d 571, 581 (5th Cir.1973)).
